DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-6, 8 and 10-15 are pending in the instant invention.  According to the Amendments to the Claims, filed July 21, 2021, claim 8 was amended and claims 7 and 9 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2019/083216, filed April 18, 2019, which claims priority under 35 U.S.C. § 119(a-d) to CN 201810360892.4, filed April 20, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on June 8, 2022, is acknowledged: a) Group I - claims 1-6; and b) crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo-[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of formula A - pp. 42-44, Examples 45-48, Form IV, shown to the right below, and hereafter referred to as crystalline Form IV of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]-pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile.  Claims 1, 3, 5 and 6 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Likewise, the inventor or joint inventor should further note that claim 1 is directed to an allowable crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile.  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claim 8, directed to a method of treating diseases associated with PI3K activity, comprising administering… a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)-pyrimidine-5-carbonitrile; (ii) claims 10 and 13, directed to a method of preparing crystalline Form I of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile; (iii) claims 11 and 14, directed to a method of preparing crystalline Form IV of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile; and (iv) claims 12 and 15, directed to a method of preparing crystalline Form V of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile, respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Next, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on April 20, 2022, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Thus, a first Office action and prosecution on the merits of claims 1-6, 8 and 10-15 is contained within.

Specification Objection - Disclosure

	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the inventor’s or joint inventor’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility invention should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase Not Applicable should follow the section heading:
(a)	TITLE OF THE INVENTION.
(b)	CROSS-REFERENCE TO RELATED APPLICATIONS.
(c)	STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 
	DEVELOPMENT.
(d)	THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e)	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
	COMPACT DISC.
(f)	BACKGROUND OF THE INVENTION.
	(1)	Field of the Invention.
	(2)	Description of Related Art (including information disclosed under 37 CFR 1.97 
		and 1.98).
(g)	BRIEF SUMMARY OF THE INVENTION.
(h)	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i)	DETAILED DESCRIPTION OF THE INVENTION.
(j)	CLAIM OR CLAIMS (commencing on a separate sheet).
(k)	ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l)	SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825).

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above and 37 CFR 1.77(c).  Revisions should particularly include and/or address: a) section headings (b-i), where applicable; and b) bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying: a) the crystalline forms of (S)-4-amino-6-((1-(3-chloro-6-phenyl-imidazo[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the formula A; and b) a particular utility for the crystalline forms of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]-pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the formula A.
	The following title is suggested: CRYSTALLINE FORMS OF (S)-4-AMINO-6-((1-(3-CHLORO-6-PHENYLIMIDAZO[1,2-b]PYRIDAZINE-7-YL)ETHYL)AMINO)PYRIMIDINE-5-CARBONITRILE AS INHIBITORS OF PHOSPHATIDYLINOSITOL-3-KINASE.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of formula A into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

A

	wherein the crystalline form is Form I, Form IV, or Form V;

	wherein crystalline Form I is characterized by an X-ray powder diffractogram comprising characteristic peaks at diffraction angles (º2) of 6.8º ± 0.2 º2, 10.0º ± 0.2 º2, 16.5º ± 0.2 º2, 20.1º ± 0.2 º2 and 22.6º ± 0.2 º2;

	wherein crystalline Form IV is characterized by an X-ray powder diffractogram comprising characteristic peaks at diffraction angles (º2) of 4.6º ± 0.2 º2, 9.2º ± 0.2 º2, 15.5º ± 0.2 º2, 17.8º ± 0.2 º2 and 19.0º ± 0.2 º2; and

	wherein crystalline Form V is characterized by an X-ray powder diffractogram comprising characteristic peaks at diffraction angles (º2) of 7.3º ± 0.2 º2, 11.6º ± 0.2 º2, 14.6º ± 0.2 º2, 19.3º ± 0.2 º2 and 23.4º ± 0.2 º2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 2 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The crystalline form of claim 1, wherein the crystalline form is Form I;

	wherein crystalline Form I is further characterized by an X-ray powder diffractogram comprising additional characteristic peaks at diffraction angles (º2) of 13.7º ± 0.2 º2, 14.4º ± 0.2 º2, 15.3º ± 0.2 º2, and 21.3º ± 0.2 º2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 3 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The crystalline form of claim 1, wherein the crystalline form is Form IV;

	wherein crystalline Form IV is further characterized by an X-ray powder diffractogram comprising additional characteristic peaks at diffraction angles (º2) of 11.5º ± 0.2 º2, 12.0º ± 0.2 º2, 13.2º ± 0.2 º2, 16.0º ± 0.2 º2, and 22.6º ± 0.2 º2.

	Appropriate correction is required.  See MPEP § 2173.02.


	Claim 4 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The crystalline form of claim 1, wherein the crystalline form is Form V;

	wherein crystalline Form V is further characterized by an X-ray powder diffractogram comprising additional characteristic peaks at diffraction angles (º2) of 4.6º ± 0.2 º2, 8.9º ± 0.2 º2, 13.5º ± 0.2 º2, 15.5º ± 0.2 º2, and 18.0º ± 0.2 º2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 5 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
5.	The crystalline form of claim 1, wherein the crystalline form has less than 40% by weight of other crystalline forms of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile.

16.	The crystalline form of claim 5, wherein the crystalline form has less than 30% by weight of other crystalline forms of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile.

17.	The crystalline form of claim 16, wherein the crystalline form has less than 20% by weight of other crystalline forms of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile.

18.	The crystalline form of claim 17, wherein the crystalline form has less than 10% by weight of other crystalline forms of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile.

19.	The crystalline form of claim 18, wherein the crystalline form has less than 5% by weight of other crystalline forms of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile.

20.	The crystalline form of claim 19, wherein the crystalline form has less than 1% by weight of other crystalline forms of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 6 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising one or more pharmaceutically acceptable carriers and an effective amount of at least one crystalline form of claim 1.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 10 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
10.	A process for preparing a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A of claim 1:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

A

	wherein the crystalline form is Form I; and

	wherein the process comprises the following steps:

(1)	mixing (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile with at least one dissolution solvent selected from the group consisting of acetic acid, acetone, butanone, dichloromethane, 1,4-dioxane, ethanol, ethyl acetate, isopropanol, tetrahydrofuran, toluene, or a mixture thereof, and heating the mixture to reflux to obtain a solution;

(2)	cooling the solution obtained in step (1) above until (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile precipitates;


(3)	isolating Form I of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A; and

(4)	optionally drying Form I of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A obtained in step (3) above.

27.	A process for preparing a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A of claim 1:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

A

	wherein the crystalline form is Form I; and

	wherein the process comprises the following steps:

(1)	mixing (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethylamino)pyrimidine-5-carbonitrile with at least one dissolution solvent selected from the group consisting of 1,4-dioxane, ethanol, ethyl acetate, and tetrahydrofuran, or a mixture consisting of tetrahydrofuran and water, and heating the mixture to reflux to obtain a first solution;

(2)	adding at least one anti-dissolution solvent selected from the group consisting of a C5-8 straight or branched alkane, isopropyl ether, and water, to the first solution obtained in step (1) above, to obtain a second solution;

(3)	 cooling the second solution obtained in step (2) above until (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A precipitates;

(4)	isolating Form I of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A; and

(5)	optionally drying Form I of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A obtained in step (4) above.


28.	A process for preparing a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A of claim 1:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

A

	wherein the crystalline form is Form I; and

	wherein the process comprises the following steps:

(1)	mixing (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethylamino)pyrimidine-5-carbonitrile with at least one dissolution solvent selected from the group consisting of 1,4-dioxane, ethyl acetate, and tetrahydrofuran, or a mixture consisting of tetrahydrofuran and water, and heating the mixture to reflux to obtain a first solution;

(2)	cooling the first solution obtained in step (1) above;

(3)	adding at least one anti-dissolution solvent selected from the group consisting of a C5-8 straight or branched alkane, isopropyl ether, and water, to the cooled first solution obtained in step (2) above until (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A precipitates;

(4)	isolating Form I of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A; and

(5)	optionally drying Form I of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A obtained in step (4) above.

29.	A process for preparing a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A of claim 1:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

A

	wherein the crystalline form is Form I; and

	wherein the process comprises the following steps:

(1)	mixing (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethylamino)pyrimidine-5-carbonitrile with ethanol and heating the mixture to reflux to obtain a first solution;

(2)	cooling the first solution obtained in step (1) above;

(3)	adding at least one anti-dissolution solvent selected from the group consisting of a C5-8 straight or branched alkane, and isopropyl ether, to the cooled first solution obtained in step (2) above until (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A precipitates;

(4)	isolating Form I of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A; and

(5)	optionally drying Form I of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A obtained in step (4) above.

30.	A process for preparing a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A of claim 1:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

A

	wherein the crystalline form is Form I; and

	wherein the process comprises the following steps:

(1)	suspending (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile, crystalline Form IV of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile, crystalline Form V of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile, or a mixture of crystalline Form IV of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile and crystalline Form V of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile in a solvent selected from the group consisting of ethyl acetate, tetrahydrofuran, and toluene;

(2)	stirring the suspension obtained in step (1) above;

(3)	isolating Form I of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A; and

(4)	optionally drying Form I of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A obtained in step (3) above.

31.	A process for preparing a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A of claim 1:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

A

	wherein the crystalline form is Form I; and

	wherein the process comprises the following steps:

(1)	suspending (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile, crystalline Form IV of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile, crystalline Form V of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile, or a mixture of crystalline Form IV of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile and crystalline Form V of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile in ethanol;

(2)	stirring the suspension obtained in step (1) above for at least 24 hours;

(3)	isolating Form I of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A; and

(4)	optionally drying Form I of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A obtained in step (3) above.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 11 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
11.	A process for preparing a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A of claim 1:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

A

	wherein the crystalline form is Form IV; and

	wherein the process comprises the following steps:

(1)	mixing (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile with (a) at least one dissolution solvent selected from the group consisting of acetic acid, n-butanol, ethanol, isopropanol, and methanol, or a mixture thereof, or (b) a mixed solvent consisting of water and a water-miscible organic solvent selected from the group consisting of n-butanol, ethanol, isopropanol, and methanol, and heating the mixture to reflux to obtain a solution;

(2)	cooling the solution obtained in step (1) above until (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile precipitates;

(3)	isolating Form IV of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A; and

(4)	optionally drying Form IV of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A obtained in step (3) above.


33.	A process for preparing a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A of claim 1:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

A

	wherein the crystalline form is Form IV; and

	wherein the process comprises the following steps:

(1)	mixing (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile with (a) at least one dissolution solvent selected from the group consisting of 1,4-dioxane, ethanol, isopropanol, and methanol, or a mixture thereof, or (b) a mixed solvent consisting of water and a water-miscible organic solvent selected from the group consisting of ethanol, isopropanol, methanol, and tetrahydrofuran, or a mixture thereof, and heating the mixture to reflux to obtain a first solution;

(2)	adding water to the first solution obtained in step (1) above, to obtain a second solution;

(3)	 cooling the second solution obtained in step (2) above until (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A precipitates;

(4)	isolating Form IV of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A; and

(5)	optionally drying Form IV of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A obtained in step (4) above.

34.	A process for preparing a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A of claim 1:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

A

	wherein the crystalline form is Form IV; and

	wherein the process comprises the following steps:

(1)	mixing (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile with (a) at least one dissolution solvent selected from the group consisting of 1,4-dioxane, ethanol, isopropanol, and methanol, or a mixture thereof, or (b) a mixed solvent consisting of water and a water-miscible organic solvent selected from the group consisting of ethanol, isopropanol, methanol, and tetrahydrofuran, or a mixture thereof, and heating the mixture to reflux to obtain a first solution;

(2)	cooling the first solution obtained in step (1) above;

(3)	adding water to the cooled first solution obtained in step (2) above until (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A precipitates;

(4)	isolating Form IV of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A; and

(5)	optionally drying Form IV of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A obtained in step (4) above.

35.	A process for preparing a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A of claim 1:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

A

	wherein the crystalline form is Form IV; and

	wherein the process comprises the following steps:

(1)	suspending (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile, crystalline Form I of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile, crystalline Form V of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile, or a mixture of crystalline Form I of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile and crystalline Form V of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile in a solvent selected from the group consisting of isopropanol, methanol, and water, or a mixture thereof;

(2)	stirring the suspension obtained in step (1) above;

(3)	isolating Form IV of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A; and

(4)	optionally drying Form IV of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A obtained in step (3) above.

36.	A process for preparing a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A of claim 1:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

A

	wherein the crystalline form is Form IV; and

	wherein the process comprises the following steps:

(1)	suspending (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile, crystalline Form I of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile, crystalline Form V of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile, or a mixture of crystalline Form I of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile and crystalline Form V of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile in ethanol;

(2)	stirring the suspension obtained in step (1) above for at least 24 hours;

(3)	isolating Form IV of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A; and

(4)	optionally drying Form IV of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A obtained in step (3) above.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 12 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
12.	A process for preparing a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A of claim 1:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

A

	wherein the crystalline form is Form V; and

	wherein the process comprises the following steps:

(1)	mixing (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile with (a) at least one dissolution solvent selected from the group consisting of acetic acid, acetone, acetonitrile, butanone, ethanol, ethyl acetate, and tetrahydrofuran, or a mixture thereof, or (b) a mixed solvent consisting of water and acetonitrile, and heating the mixture to reflux to obtain a solution;

(2)	cooling the solution obtained in step (1) above until (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile precipitates;

(3)	isolating Form V of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A; and

(4)	optionally drying Form V of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A obtained in step (3) above.


38.	A process for preparing a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A of claim 1:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

A

	wherein the crystalline form is Form V; and

	wherein the process comprises the following steps:

(1)	suspending (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile, crystalline Form I of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile, crystalline Form IV of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile, or a mixture of crystalline Form I of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile and crystalline Form IV of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile in acetonitrile;

(2)	stirring the suspension obtained in step (1) above;

(3)	isolating Form V of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A; and

(4)	optionally drying Form V of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the Formula A obtained in step (3) above.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 13 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
13.	The process of any one of claims 10, 27, 28, 29, 30, or 31, wherein crystalline Form I is characterized by an X-ray powder diffractogram comprising characteristic peaks at diffraction angles (º2) of 6.8º ± 0.2 º2, 10.0º ± 0.2 º2, 16.5º ± 0.2 º2, 20.1º ± 0.2 º2 and 22.6º ± 0.2 º2;

32.	The process of claim 13, wherein crystalline Form I is further characterized by an X-ray powder diffractogram comprising additional characteristic peaks at diffraction angles (º2) of 13.7º ± 0.2 º2, 14.4º ± 0.2 º2, 15.3º ± 0.2 º2, and 21.3º ± 0.2 º2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 14 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
14.	The process of any one of claims 11, 33, 34, 35, or 36, wherein crystalline Form IV is characterized by an X-ray powder diffractogram comprising characteristic peaks at diffraction angles (º2) of 4.6º ± 0.2 º2, 9.2º ± 0.2 º2, 15.5º ± 0.2 º2, 17.8º ± 0.2 º2 and 19.0º ± 0.2 º2;

37.	The process of claim 14, wherein crystalline Form IV is further characterized by an X-ray powder diffractogram comprising additional characteristic peaks at diffraction angles (º2) of 11.5º ± 0.2 º2, 12.0º ± 0.2 º2, 13.2º ± 0.2 º2, 16.0º ± 0.2 º2, and 22.6º ± 0.2 º2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 15 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
15.	The process of any one of claims 12 or 38, wherein crystalline Form V is characterized by an X-ray powder diffractogram comprising characteristic peaks at diffraction angles (º2) of 7.3º ± 0.2 º2, 11.6º ± 0.2 º2, 14.6º ± 0.2 º2, 19.3º ± 0.2 º2 and 23.4º ± 0.2 º2;

39.	The process of claim 15, wherein crystalline Form V is further characterized by an X-ray powder diffractogram comprising additional characteristic peaks at diffraction angles (º2) of 4.6º ± 0.2 º2, 8.9º ± 0.2 º2, 13.5º ± 0.2 º2, 15.5º ± 0.2 º2, and 18.0º ± 0.2 º2.

	Appropriate correction is required.  See MPEP § 2173.02.


Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Method of treating diseases associated with PI3K activity, comprising administering… a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)-amino)pyrimidine-5-carbonitrile of the formula A

	Claim 8 is rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claim contains subject matter, particularly a method of treating diseases associated with PI3K activity, comprising administering… a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the formula A, which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with this claim.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:
(a)	Breadth of the claims - the breadth of the claim includes a method of treating diseases 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
associated with PI3K activity, comprising administering… a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)-ethyl)amino)pyrimidine-5-carbonitrile of the formula A, shown to the right;

(b)	Nature of the invention - the nature of the invention is performance of a method of treating diseases associated with PI3K activity, comprising administering… a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)-pyrimidine-5-carbonitrile of the formula A, shown to the right above;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad of diseases associated with PI3K activity, including, but not limited to, auto-immune diseases, inflammatory diseases, and/or cancer {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, WO 19/201298 illustrates the synthesis of crystalline forms of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the formula A, and/or methods of use thereof {Wu, et al. WO 19/201298, 2019};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method of treating diseases associated with PI3K activity, comprising administering… a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo-[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the formula A, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.


	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method of treating diseases associated with PI3K activity, comprising administering… a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the formula A;

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method of treating diseases associated with PI3K activity, comprising administering… a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)-pyrimidine-5-carbonitrile of the formula A.
			Similarly, according to the specification, crystalline forms of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the formula A are capable of treating a variety of diseases associated with PI3K activity, including, but not limited to, autoimmune diseases, inflammatory diseases, and/or cancer; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any diseases associated with PI3K activity, including, but not limited to, autoimmune diseases, inflammatory diseases, and/or cancer.  There is insufficient disclosure to reasonably conclude that the method of treating diseases associated with PI3K activity, comprising administering… a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the formula A, as recited, would contribute to treatment of any diseases associated with PI3K activity, including, but not limited to, autoimmune diseases, inflammatory diseases, and/or cancer.  Furthermore, the combination of the instant specification and Wu, et al. in WO 19/201298, lacks adequate credible evidence to support the assertion that a method of treating diseases associated with PI3K activity, comprising administering… a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo-[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the formula A, as recited, would contribute to the prophylaxis of any diseases associated with PI3K activity, including, but not limited to, autoimmune diseases, inflammatory diseases, and/or cancer, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claim.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]-pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the formula A, such as crystalline Form IV of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]-pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile, shown to the left above, possesses utility as a therapeutic agent, useful in a method of treating diseases associated with PI3K activity, comprising administering… a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the formula A.  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro method of treating diseases associated with PI3K activity, comprising administering… a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the formula A, wherein the disease associated with PI3K activity, includes, but is not limited to, autoimmune diseases, inflammatory diseases, and/or cancer, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method of treating diseases associated with PI3K activity, comprising administering… a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)pyrimidine-5-carbonitrile of the formula A, is clearly justified.
	The examiner suggests replacing the existing recitation with the following recitation(s), to overcome this rejection:
8.	A method for inhibiting phosphatidylinositol-3 kinase activity in a subject, wherein the method comprises administering to the subject in need thereof an effective amount of at least one crystalline form of claim 1.

21.	The method of claim 8, wherein the subject has a disease associated with phosphatidylinositol-3 kinase activity selected from the group consisting of an autoimmune disease, an inflammatory disease, and cancer.

22.	The method of claim 21, wherein the autoimmune disease, an inflammatory disease, or cancer is selected from the group consisting of allergic rhinitis, asthma, chronic obstructive pulmonary disease, leukemia, lymphoma, multiple myeloma, multiple sclerosis, psoriasis, rheumatoid arthritis, systemic lupus erythematosus, and Waldenstrom’s macroglobulinemia.

23.	The method of claim 22, wherein the cancer is a hematological malignancy.

24.	The method of claim 22, wherein the leukemia is selected from the group consisting of acute lymphocytic leukemia, acute myelogenous leukemia, chronic lymphocytic leukemia, and chronic myelogenous leukemia.

25.	The method of claim 22, wherein the lymphoma is selected from the group consisting of B-cell lymphoma, Burkitt lymphoma, follicular lymphoma, Hodgkin's lymphoma, mantle cell lymphoma, marginal zone lymphoma, natural killer cell lymphoma, non-Hodgkin's lymphoma, small lymphocytic lymphoma, and T-cell lymphoma.

26.	The method of claim 25, wherein the B-cell lymphoma is diffuse large B-cell lymphoma.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-6 and 13-15 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, about, in claims 1-4 and 13-15, respectively, is a relative term which renders the claims indefinite.  The term, about, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 6, defines the term, about, as deviation from a given numerical value of no more than ±10%; however, neither the specification, nor the claims, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the crystalline forms of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)-ethyl)amino)pyrimidine-5-carbonitrile of the formula A have been rendered indefinite by the use of the term, about.  {See Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir.2007); W. L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983); Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 5 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 5 recites the broad limitation, less than 40%, and the claim also recites less than 20%, less than 10%, less than 5%, and less than 1%, respectively, which are the narrower statements of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 8 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should further note that claim 8 is a reach-through claim.  The claim attempts to obtain protection for subject matter that is prophetic and/or has yet to be invented.  Similarly, the metes and bounds of the treatable diseases associated with PI3K activity are not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 7, uses open language, such as such as, to define treatable diseases associated with PI3K activity as autoimmune diseases, inflammatory diseases, and/or cancer; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments, including, but not limited to, autoimmune diseases, inflammatory diseases, and/or cancer.  Consequently, the method of treating diseases associated with PI3K activity, comprising administering… a crystalline form of (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazine-7-yl)ethyl)amino)-pyrimidine-5-carbonitrile of the formula A has been rendered indefinite by the use of the reach-through protocol.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Rejections - 35 U.S.C. § 112(a), to overcome this section of the rejection.
	Similarly, the inventor or joint inventor should further note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).

	Likewise, the inventor or joint inventor should further note that claim 8 recites the broad limitations, (1) cancer; (2) leukemia; (3) lymphoma; and (4) B cell lymphoma, respectively, and the claim also recites (1) hematological malignancy; (2) acute lymphocytic leukemia, acute myeloid leukemia, chronic lymphocytic leukemia, and chronic myelogenous leukemia; (3) B-cell lymphoma, Burkitt lymphoma, follicular lymphoma, Hodgkin's lymphoma, mantle cell lymphoma, marginal zone lymphoma, NK cell lymphoma, non-Hodgkin's lymphoma, small lymphocytic lymphoma, and T-cell lymphoma; and (4) diffuse large B-cell lymphoma, respectively, which are the narrower statements of the limitations.
	Next, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Rejections - 35 U.S.C. § 112(a), to overcome this section of the rejection.

	Claim 10 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 10 recites the broad limitations, (1) dissolution solvent; (2) anti-dissolution solvent; (3) C5-8 straight or branched alkane; (4) (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)amino)-pyrimidine-5-carbonitrile; (5) a single crystalline form; and (6) solvent, respectively, and the claim also recites (1) ethyl acetate, tetrahydrofuran, 1,4-dioxane, butanone, toluene, dichloromethane, a mixture of ethanol and acetic acid, a mixture of ethyl acetate and acetone, a mixture of ethyl acetate and i-propanol, or a mixture of butanone and ethanol; (2) water, isopropyl ether, or a C5-8 straight or branched alkane; (3) n-heptane; (4) a single crystalline form; (5) Form IV or Form V; and (6) ethyl acetate, toluene, tetrahydrofuran, and ethanol, respectively, which are the narrower statements of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 11 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 11 recites the broad limitations, (1) dissolution solvent or water-miscible organic solvent; (2) C1-6 alkanol; (3) anti-dissolution solvent; (4) (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]pyridazin-7-yl)ethyl)-amino)pyrimidine-5-carbonitrile; and (5) a single crystalline form, respectively, and the claim also recites (1) C1-6 alkanol; (2) methanol, ethanol, i-propanol, and n-butanol; (3) water; (4) a single crystalline form; and (5) Form I or Form V, respectively, which are the narrower statements of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.

	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 12 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 12 recites the broad limitations, (1) dissolution solvent; (2) (S)-4-amino-6-((1-(3-chloro-6-phenylimidazo[1,2-b]-pyridazin-7-yl)ethyl)amino)pyrimidine-5-carbonitrile; and (3) a single crystalline form, respectively, and the claim also recites (1) acetonitrile, a mixture of acetonitrile and acetic acid, a mixture of acetonitrile and ethyl acetate, a mixture of acetonitrile and butanone, a mixture of acetonitrile and tetrahydrofuran, or a mixture of acetone and ethanol; (2) a single crystalline form; and (3) Form I or Form IV, respectively, which are the narrower statements of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624